Citation Nr: 0800574	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  00-11 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed innocently-
acquired psychiatric disorder, to include as secondary to the 
service-connected left eye disability.  



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from October 1958 to 
August 1962.  

The Board remanded the case for further development in 
September 2001 and September 2003.

In May 2006, the Board issued a decision granting service 
connection for a left eye disorder and denying service 
connection for an innocently-acquired psychiatric disorder.  
The veteran thereupon appealed the denial to the U.S. Court 
of Appeals for Veterans Claims (Court).  

In September 2007 the Court issued an order granting a joint 
motion of the parties to vacate the decision and to remand 
the issue of service connection for an acquired psychiatric 
disorder to the Board.  

The Court's order directed VA to consider the veteran's 
theory of service connection for an acquired psychiatric 
disorder as secondary to the service-connected left eye 
disability.  

An appellant's alternative theories of service connection are 
encompassed within a single claim.  Roebuck v. Nicholson, 20 
Vet. App. 307 (2006); see also Bingham v. Principi, 18 Vet. 
App. 470, 474 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005).  
The Board has accordingly characterized the claim as 
reflected on the title page.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC for actions in 
compliance with the Court's order.  VA will notify the 
veteran if further action is required on his part.  



REMAND

The joint motion of the parties, as incorporated into the 
Court's order, pointed out that the Board had relied on a 
September 2002 VA psychiatric examination in which the 
examiner determined that the veteran's psychiatric symptoms 
were "characterological in nature rather than of a major 
mental illness" and that the claimed disability had no 
relationship to service.  

However, this diagnosis and opinion are inconsistent with 
other VA and non-VA medical evidence noting diagnosis of 
paranoid schizophrenia before and after the examination.  

The joint motion also noted that VA treatment notes dated in 
January 2000 showed that the veteran's anxiety symptoms might 
have been exacerbated by the eye injury in service.  The 
joint motion asserted that the claim of secondary service 
connection required additional development.  

The Board accordingly finds that remand is required at this 
time to afford the veteran a VA psychiatric examination in 
compliance with the Court's order.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for VA examination by a psychiatrist to 
determine the nature and likely etiology 
of the claimed psychiatric disorder.  The 
entire claims file must be made available 
to the psychiatrist designated to examine 
the veteran, and the examiner should 
indicate in the report that the entire 
file was reviewed.  

The examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should provide a current 
psychiatric diagnosis for the veteran.  

Also, based on the review of the file and 
examination of the veteran, the 
psychiatrist should state an opinion as 
to whether it is at least as likely as 
not that the veteran has a current 
innocently acquired psychiatric 
disability that had its clinical onset in 
service.  

The psychiatrist should also opine as to 
whether it is at least as likely as not 
that the veteran currently has an 
innocently acquired psychiatric 
disability that was caused or aggravated 
by the veteran's service-connected left 
eye disorder.  

If the examiner cannot state the requested 
opinion without resorting to speculation, 
he or she should so indicate.  The 
examiner should set forth all examination 
findings and diagnoses, along with the 
compete rationale for all conclusions 
reached.  

2.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

3.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the veteran's claim for 
both direct and secondary service 
connection in light of all pertinent 
evidence and legal authority.  

4.  If the benefit sought on appeal is 
not granted, the RO should furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them a reasonable opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran need take no action unless otherwise notified, 
but he may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



